        Case 5:20-cv-00145-TJM Document 21 Filed 09/09/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                          JUDGMENT IN A CIVIL CASE

Heidi Mae Gadsby
           Plaintiff(s)
       vs.                               CASE NUMBER: 5:20-cv-145 (TJM)

Commissioner of Social Security
          Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Plaintiff’s motion for attorneys fees, dkt. # 18, is
hereby GRANTED, and Plaintiff is awarded fees in the amount of $5,868.50. Pursuant
to the Plaintiff’s affirmation and waiver of direct payment of EAJA fees, fees shall be
made payable to attorney Howard D. Olinsky.

All of the above pursuant to the order of the Honorable Thomas J. McAvoy, dated the
9th day of September, 2021.

DATED: September 9, 2021




                                               s/Kathy Rogers
                                               Deputy Clerk
